DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-10 and 44 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,699,219 issued from US Application 16/599,559. Although the claims at issue are not identical, they are not patentably distinct from each other because they are analogous .
US Patent 10,699,219
Instant Application 16/679,247


7. (Original) A method for computing a probability that an object comprises a target, comprising: performing a scan of an area, generating points; creating a segment corresponding to the object using the points as segment points, the segment extending from a first segment point to a last segment point, the 


Claims 1-10 and 44 are currently not being rejected over grounds of non-statutory double patenting over previously allowed US Patent 10,515,319, issued from parent application US 15/382704, as they were previously subject to restriction for being combination and sub-combination usable together, as the patented claims have a number of additional features that lend themselves towards different uses. However, they may be subject to double patenting during the course of the prosecution, if applicant makes the scope of the instant application co-extensive with the previously patented claims. Applicant is advised to consider the scope of previously patented claims in order to advance compact prosecution. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:


Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for the following reasons. The following limitations in Claim 6 lines 10-11 leads to indefiniteness as it is unclear the scope that the applicant intends and raises a few questions.
-; determining that the point-segment distance is not less than a threshold distance; finding a farthest point that comprises the point that is farthest from the segment;,
a. Features reciting that the distance is not less than a threshold which would then lead to identifying a “farthest point” leads to indefiniteness, as it is unclear how the term “farthest” is being used, as there should be only one point that can be the farthest, but several points that can be farther. The recitation of these limitations appears to be in intended in an iterative manner as this computation can happen for at least one segment point, but possibly for more than one segment point. It is unclear if this feature will be computed multiple times or once, and clarification to the language is needed. The recitation of this feature leads to indefiniteness and requires correction in order to advance prosecution on the claimed subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leger (5,978,504).
Consider Claims 1 and 44. 

44. (Original) A method for computing a probability that an object comprises a target, comprising: / 1. (Original) A method for computing a probability that an object comprises a target, comprising: (Leger: abstract, The first step in processing three dimensional range data for a vision system of a robot is feature extraction such as planar segmentation. When the sensors used to obtain the range data are mounted on a platform which moves during data acquisition, inter scanline connectivity cannot be relied upon. Therefore, line segments are detected and merged in each scanline and then line segments of different scanlines are merged to form planes. Both merging steps use a least squares threshold. To speed processing, the viewing area is broken into cells and comparisons are made only between cells adjacent to a cell of interest. The resulting planes undergo conventional hypothesis generation and verification)
1. performing a scan of an area comprising the object, generating points; (Leger: column 2 lines 45-67 As illustrated in FIG. 1, a method according to the present invention begins with acquiring 10 range data in a scanline. A simplified block diagram of a system that may be used to implement a method according to the present invention is provided in FIG. 2.)
44. creating a segment corresponding to the object, the segment extending from a first segment point to a last segment point, the segment comprising a plurality of segment points, / 1. creating a segment corresponding to the object using the points as segment points, the segment extending from a first segment point to a last segment point, the segment comprising a plurality of the segment points; (Leger: Figure 2, column 3 lines 9-14 As the range data is received from the scanner 12, line segments are formed 22 from neighboring points in the range data. The line segments are then merged 24 into longer line segments and an initial set of planes. An example of pseudocode for combining line segments in a scanline to form longer line segments is provided below.)
44. using points obtained in a scan of an area comprising the segment; (Leger: column 2 lines 45-67 As illustrated in FIG. 1, a method according to the present invention begins with acquiring 10 range data in a scanline. A simplified block diagram of a system that may be used to implement a method according to the present invention is provided in FIG. 2. Column 3 lines 1-14)
44. adding the segment to a candidate set of lines; for at least one segment point, (Leger: column 3 lines 15-40 Pseudocode for linear segmentation,  As indicated in the above pseudocode, the data points in a scanline are used to define a list of line segments connecting the data points as they are received.)
44. computing a point-segment distance from the point to the segment;   (Leger: column 3 lines 15-42 Pseudocode for linear segmentation, The linearity of each adjacent pair of line segments is calculated and if the error is less than a threshold, the possible merge is entered into a priority queue. After all possible merges of the original line segments have been calculated, the best merge in the priority queue is performed and the line segments that were merged are deleted from the list of lines and the new line is added)
44. and determining that the point-segment distance is less than a threshold distance. / 1. and applying a metric, computing the probability that the segment comprises the target. (Leger: column 3 lines 15-42 Pseudocode for linear segmentation, column 3 lines 43-46 The line segments that remain in the list of lines L are merged into planes. Initially, planes are formed from line segments in close proximity. Subsequently, as described below, line segments will be merged with the best fit plane.)

Consider Claims 6 and 7. 
Leger teaches: 
6. (Original) A method for computing a probability that an object comprises a target, comprising: / 7. (Original) A method for computing a probability that an object comprises a target, comprising: (Leger: abstract, The first step in processing three dimensional range data for a vision system of a robot is feature extraction such as planar segmentation. When the sensors used to obtain the range data are mounted on a platform which moves during data acquisition, inter scanline connectivity cannot be relied upon. Therefore, line segments are detected and merged in each scanline and then line segments of different scanlines are merged to form planes. Both merging steps use a least squares threshold. To speed processing, the viewing area is broken into cells and comparisons are made only between cells adjacent to a cell of interest. The resulting planes undergo conventional hypothesis generation and verification)
6. performing a scan of an area, generating points; / 7. performing a scan of an area, generating points; (Leger: column 2 lines 45-67 As illustrated in FIG. 1, a method according to the present invention begins with acquiring 10 range data in a scanline. A simplified block diagram of a system that may be used to implement a method according to the present invention is provided in FIG. 2.)
6. creating a segment corresponding to the object using the points as segment points, the segment extending from a first segment point to a last segment point, the segment (Leger: Figure 2, column 3 lines 9-14 As the range data is received from the scanner 12, line segments are formed 22 from neighboring points in the range data. The line segments are then merged 24 into longer line segments and an initial set of planes. An example of pseudocode for combining line segments in a scanline to form longer line segments is provided below.)
6. adding the segment to a candidate set of lines; for at least one segment point, computing a point-segment distance from the point to the segment; / 7. adding the segment to a candidate set of lines; for at least one segment point, computing a point-segment distance from the point to the segment; (Leger: column 3 lines 15-40 Pseudocode for linear segmentation,  As indicated in the above pseudocode, the data points in a scanline are used to define a list of line segments connecting the data points as they are received.)
6. determining that the point-segment distance is not less than a threshold distance; / 7. determining that the point-segment distance is less than a threshold distance; and  (Leger: column 3 lines 15-42 Pseudocode for linear segmentation, The linearity of each adjacent pair of line segments is calculated and if the error is less than a threshold, the possible merge is entered into a priority queue. After all possible merges of the original line segments have been calculated, the best merge in the priority queue is performed and the line segments that were merged are deleted from the list of lines and the new line is added)
(Lee: claim 4. A computer program embodied on a computer-readable medium as set forth in claim 1, wherein said plane merging code pairs each plane with at least one of planes having similar normals and planes within a predetermined distance to form one of the combined planes having the combined plane error within the second plane threshold. Column 7 lines 49-59 Computer code produced from the pseudocode provided above would produce planes like those indicated. These planes would be supplied to object recognition software 38 which may be conventional software that has a model of what the object to be recognized should look like. Conventionally, such object recognition software generates a hypothesis of what the planes or portions of the planes represent and a verification procedure is performed to test the hypothesis. This process is repeated until an object is recognized, or it is determined that the planes do not match any object that the software is capable of recognizing.)
6. updating a metric usable to compute the probability that the object comprises the target. / 7. updating a metric usable to compute the probability that the object comprises the target. (Leger: column 3 lines 15-42 Pseudocode for linear segmentation, column 3 lines 43-46 The line segments that remain in the list of lines L are merged into planes. Initially, planes are formed from line segments in close proximity. Subsequently, as described below, line segments will be merged with the best fit plane.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US PGPub US 2015/0224648 A1 Robotic System with 3D Box Location Functionality), hereby referred to as “Lee”, in view of Leger (5,978,504). 

Consider Claims 1 and 44. 
Lee teaches: 
44. (Original) A method for computing a probability that an object comprises a target, comprising: / 1. (Original) A method for computing a probability that an object comprises a target, comprising: (Lee: abstract, [0004]-[0009], [0016]-[0027], Figures 1-3)
1. performing a scan of an area comprising the object, generating points; (Lee: [0024]-[0025], Figures 1-3, [0026] Referring briefly to FIG. 3, an example set of lines 40 output from step 104 includes 2D line segments 42 representing the detected 2D lines and 3D line segments 44 representing the 3D point cloud data from the same auto-synchronized image data file from the 3D point cloud cameras 12 of FIG. 1. Step 106 of FIG. 2 may include back-projecting the 2D data into 3D space, as indicated by arrows A. Relative to 2D data, 3D data is generally noisy and less accurate, and thus is discontinuous.)
44. creating a segment corresponding to the object, the segment extending from a first segment point to a last segment point, the segment comprising a plurality of segment points, / 1. creating a segment corresponding to the object using the points as segment (Lee: [0026], Step 106 generates a set of new 3D lines, which may connect previously segmented 3D line segments that correlate with one or more 2D line segments. After this occurs, the 2D line information from step 104 may be discarded. The method 100 then proceeds to step 108. [0027] Step 108 of FIG. 2 may entail performing a line grouping function via the controller 20 of FIG. 1 so as to determine how or whether the new 3D lines from step 106 intersect. If the lines intersect at a point P, the lines are grouped as potential candidate line groups, i.e., LG=(L1, L2,P), where LG represents a given candidate line group, L1 represents one line in the candidate group, L2 is an intersecting line in the same group, and P is a point of intersection in 3D space of lines L1 and L2. [0028] Referring briefly to FIG. 4, in order to perform step 108, the controller 20 of FIG. 1 may calculate a normal vector (n) for each intersecting line pair (L1, L2, P). Other candidate lines are represented as Le. All line segments may be extended as needed so as to find the intersection point P. The normal vector (n) may be calculated as the cross product of lines L1 and L2, i.e., n=L1 xL2, as is well known in the art. Thus, the output of step 108 is a set of normal vectors (n).)
44. using points obtained in a scan of an area comprising the segment; (Lee: [0024]-[0025], Figures 1-3, [0026] Referring briefly to FIG. 3, an example set of lines 40 output from step 104 includes 2D line segments 42 representing the detected 2D lines and 3D line segments 44 representing the 3D point cloud data from the same auto-synchronized image data file from the 3D point cloud cameras 12 of FIG. 1. Step 106 of FIG. 2 may include back-projecting the 2D data into 3D space, as indicated by arrows A. Relative to 2D data, 3D data is generally noisy and less accurate, and thus is discontinuous.)
1. and applying a metric, computing the probability that the segment comprises the target. (Lee: [0029] Step 110 of FIG. 2 includes performing a Normal Vector Grouping (NVG) process. Known NVG processes are based on the fact that 3D points located on a common plane will have similar normal vectors (n). NVG thus uses the IJK space, which as known in the art is another 3D coordinate space that is perpendicular to the XYZ space, to determine which normal vectors (n) from step 108 point in the same direction. The more concentrated a collection of normal vectors, the more likely that the vectors originate from the same flat or planar surface of interest. [0030] Such a surface may be a rectangular surface of the target box that the robot 14 of FIG. 1 is attempting to locate as part of the method 100. Thus, step 110 outputs a set of candidate planes by grouping a set of vectors N, of k intersecting pairs, i.e., N,={(L1, L2, P) k}. The method 100 proceeds to step 112 once the set of candidate planes has been determined)
44. adding the segment to a candidate set of lines; for at least one segment point, (Lee: [0031] At step 112, referring to FIG. 5, the controller next groups planes from the candidate planes of step 110 into a plane grouping (PG) or a deficient plane grouping (DPG). In the plane grouping, the group is described as PG=(L1, L2, L3,L4, n). If two orthogonal sets are identified with the same normal vector (n) and the same phase, this describes a single plane. In the deficient plane grouping, the group may be described as DPG=(L4, L5, L6, n), i.e., fewer than four lines are present for a possible face (F). Something less than a full plane is thus described, in this particular case by intersecting line segments (L5, L6) and line segment L4, all of which may or may not actually be in the same plane. However, such possible/candidate planes may still be useful and valid, and therefore may be considered by the controller 20 of FIG. 1 as supplemental information to help identify a given target box.) 
44. computing a point-segment distance from the point to the segment; (Lee: [0033] If only one plane (P1, P2, or P3) is identified, this makes a poor candidate box relative to a candidate box having two or three planes, as depth information is not provided via a single plane. However, a single plane identification can still be useful to the controller 20 of FIG. 1, for instance by matching known distances between vertices to predetermined size criteria for the particular target box that is being located.) 
Lee does not teach “determining that the point-segment distance is less than a threshold distance”
Leger teaches: 
44. (Original) A method for computing a probability that an object comprises a target, comprising: / 1. (Original) A method for computing a probability that an object comprises a target, comprising: (Leger: abstract, The first step in processing three dimensional range data for a vision system of a robot is feature extraction such as planar segmentation. When the sensors used to obtain the range data are mounted on a platform which moves during data acquisition, inter scanline connectivity cannot be relied upon. Therefore, line segments are detected and merged in each scanline and then line segments of different scanlines are merged to form planes. Both merging steps use a least squares threshold. To speed processing, the viewing area is broken into cells and comparisons are made only between cells adjacent to a cell of interest. The resulting planes undergo conventional hypothesis generation and verification)
 (Leger: column 2 lines 45-67 As illustrated in FIG. 1, a method according to the present invention begins with acquiring 10 range data in a scanline. A simplified block diagram of a system that may be used to implement a method according to the present invention is provided in FIG. 2.)
44. creating a segment corresponding to the object, the segment extending from a first segment point to a last segment point, the segment comprising a plurality of segment points, / 1. creating a segment corresponding to the object using the points as segment points, the segment extending from a first segment point to a last segment point, the segment comprising a plurality of the segment points; (Leger: Figure 2, column 3 lines 9-14 As the range data is received from the scanner 12, line segments are formed 22 from neighboring points in the range data. The line segments are then merged 24 into longer line segments and an initial set of planes. An example of pseudocode for combining line segments in a scanline to form longer line segments is provided below.)
44. using points obtained in a scan of an area comprising the segment; (Leger: column 2 lines 45-67 As illustrated in FIG. 1, a method according to the present invention begins with acquiring 10 range data in a scanline. A simplified block diagram of a system that may be used to implement a method according to the present invention is provided in FIG. 2. Column 3 lines 1-14)
44. adding the segment to a candidate set of lines; for at least one segment point, (Leger: column 3 lines 15-40 Pseudocode for linear segmentation,  As indicated in the above pseudocode, the data points in a scanline are used to define a list of line segments connecting the data points as they are received.)
(Leger: column 3 lines 15-42 Pseudocode for linear segmentation, The linearity of each adjacent pair of line segments is calculated and if the error is less than a threshold, the possible merge is entered into a priority queue. After all possible merges of the original line segments have been calculated, the best merge in the priority queue is performed and the line segments that were merged are deleted from the list of lines and the new line is added)
44. and determining that the point-segment distance is less than a threshold distance. / 1. and applying a metric, computing the probability that the segment comprises the target. (Leger: column 3 lines 15-42 Pseudocode for linear segmentation, column 3 lines 43-46 The line segments that remain in the list of lines L are merged into planes. Initially, planes are formed from line segments in close proximity. Subsequently, as described below, line segments will be merged with the best fit plane.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to improve Lee’s robotic system of 3D box location using Leger’s algorithm for identifying and connecting line segments together in a predetermined range using a thresholding operation, as they are both directed towards object detection using range data. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Lee in this manner because Leger’s algorithm, lends itself well for improvements with robotic imaging and navigation, as both fundamentally rely on grouping line segments for object detection, and Leger further leverages a thresholding operation for accuracy. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the 

2. (Original) The combination of Lee and Leger teaches: The method of claim 1, wherein the target comprises one or more of a human, a human appendage, a robot, a robot appendage, a forklift, a wall, a cart, a shelf, a chair, another object, and another target.(Leger: column 2 lines 45-67 Figures 1 and 2 As illustrated in FIG. 1, a method according to the present invention begins with acquiring 10 range data in a scanline. The method may be executed on a computer system having a processor 14… or other suitable data processing equipment for the particular type of robot in which the system is used. Claim 19. Lee: [0034]-[0035], [0035] When a match is detected, the controller 20 may command execution of a control action on the target box, e.g., box 18 of FIG. 1, by the end effector 16 of the robot 14 shown in FIG. 1. Example control actions may include commanding the robot 14 to clamp the end effector 16 onto the box 18 via transmission of the input commands (arrow 11 of FIG. 1) to the actuators of the joints 15 shown in the same Figure. In this manner, the box 18, once properly identified as a target box using the method 100 described above, can be acted on by the robot 14.)

 (Leger: column 2 lines 45-67 Figures 1 and 2 As illustrated in FIG. 1, a method according to the present invention begins with acquiring 10 range data in a scanline. The method may be executed on a computer system having a processor 14… or other suitable data processing equipment for the particular type of robot in which the system is used. Claim 19. Lee: [0034]-[0035], [0035] When a match is detected, the controller 20 may command execution of a control action on the target box, e.g., box 18 of FIG. 1, by the end effector 16 of the robot 14 shown in FIG. 1. Example control actions may include commanding the robot 14 to clamp the end effector 16 onto the box 18 via transmission of the input commands (arrow 11 of FIG. 1) to the actuators of the joints 15 shown in the same Figure. In this manner, the box 18, once properly identified as a target box using the method 100 described above, can be acted on by the robot 14.)

4. (Original) The combination of Lee and Leger teaches: The method of claim 1, wherein the metric comprises one or more of a distance between a point and the segment, a number of lines needed to cover points in the segment, a number of lines needed to cover all points in a segment to within a threshold distance, a best fit linear regression to the segment, a best fit circular approximation to the segment, and another metric. (Leger: column 3 lines 15-42 Pseudocode for linear segmentation, The linearity of each adjacent pair of line segments is calculated and if the error is less than a threshold, the possible merge is entered into a priority queue. After all possible merges of the original line segments have been calculated, the best merge in the priority queue is performed and the line segments that were merged are deleted from the list of lines and the new line is added. Lee: [0026] The data from the 2D line segments 42 may be back-projected to the 3D space by the controller 20 ofFIG.1 to fill in the gaps in the 3D line segments 44, for instance using a best-fit statistical approach. Step 106 generates a set of new 3D lines, which may connect previously segmented 3D line segments that correlate with one or more 2D line segments. After this occurs, the 2D line information from step 104 may be discarded. The method 100 then proceeds to step 108.)

5. (Original) The combination of Lee and Leger teaches: The method of claim 1, wherein the computing step is performed for each segment point. (Leger: column 3 lines 15-42 Pseudocode for linear segmentation, column 3 lines 43-46 The line segments that remain in the list of lines L are merged into planes. Initially, planes are formed from line segments in close proximity. Subsequently, as described below, line segments will be merged with the best fit plane. Column 4 lines 2-15 If so, the line segment is added to the cell and processing continues with the next line segment until all of the remaining line segments in the most recently processed scanline have been processed. If the starting and ending points of the line segment are not in the same cell, the midpoint of the line segment is found and the process of computing membership is performed for each half of the line segment. The line segment continues to be broken into 10 smaller and smaller pieces, until a portion of the line segment contained in a single cell is located. The identifier used for the line segment in each of the cells is the same for all portions of the line segment. Additionally, the data structure for each line segment records the cells through which the line segment passes. Lee: [0024]-[0027] [0026] Referring briefly to FIG. 3, an example set of lines 40 output from step 104 includes 2D line segments 42 representing the detected 2D lines and 3D line segments 44 representing the 3D point cloud data from the same auto-synchronized image data file from the 3D point cloud cameras 12 of FIG. 1. Step 106 of FIG. 2 may include back-projecting the 2D data into 3D space, as indicated by arrows A. Relative to 2D data, 3D data is generally noisy and less accurate, and thus is discontinuous)

Consider Claims 6 and 7. 
Lee teaches: 
6. (Original) A method for computing a probability that an object comprises a target, comprising: / 7. (Original) A method for computing a probability that an object comprises a target, comprising: (Lee: abstract, [0004]-[0009], [0016]-[0027], Figures 1-3)
6. performing a scan of an area, generating points; / 7. performing a scan of an area, generating points; (Lee: [0024]-[0025], Figures 1-3, [0026] Referring briefly to FIG. 3, an example set of lines 40 output from step 104 includes 2D line segments 42 representing the detected 2D lines and 3D line segments 44 representing the 3D point cloud data from the same auto-synchronized image data file from the 3D point cloud cameras 12 of FIG. 1. Step 106 of FIG. 2 may include back-projecting the 2D data into 3D space, as indicated by arrows A. Relative to 2D data, 3D data is generally noisy and less accurate, and thus is discontinuous.)
6. creating a segment corresponding to the object using the points as segment points, the segment extending from a first segment point to a last segment point, the segment comprising a plurality of the segment points; / 7. creating a segment corresponding to the object using the points as segment points, the segment extending from a first segment point to a last segment point, the segment comprising a plurality of the segment points; (Lee: [0026], Step 106 generates a set of new 3D lines, which may connect previously segmented 3D line segments that correlate with one or more 2D line segments. After this occurs, the 2D line information from step 104 may be discarded. The method 100 then proceeds to step 108. [0027] Step 108 of FIG. 2 may entail performing a line grouping function via the controller 20 of FIG. 1 so as to determine how or whether the new 3D lines from step 106 intersect. If the lines intersect at a point P, the lines are grouped as potential candidate line groups, i.e., LG=(L1, L2,P), where LG represents a given candidate line group, L1 represents one line in the candidate group, L2 is an intersecting line in the same group, and P is a point of intersection in 3D space of lines L1 and L2. [0028] Referring briefly to FIG. 4, in order to perform step 108, the controller 20 of FIG. 1 may calculate a normal vector (n) for each intersecting line pair (L1, L2, P). Other candidate lines are represented as Le. All line segments may be extended as needed so as to find the intersection point P. The normal vector (n) may be calculated as the cross product of lines L1 and L2, i.e., n=L1 xL2, as is well known in the art. Thus, the output of step 108 is a set of normal vectors (n).)
1. and applying a metric, computing the probability that the segment comprises the target. (Lee: [0029] Step 110 of FIG. 2 includes performing a Normal Vector Grouping (NVG) process. Known NVG processes are based on the fact that 3D points located on a common plane will have similar normal vectors (n). NVG thus uses the IJK space, which as known in the art is another 3D coordinate space that is perpendicular to the XYZ space, to determine which normal vectors (n) from step 108 point in the same direction. The more concentrated a collection of normal vectors, the more likely that the vectors originate from the same flat or planar surface of interest. [0030] Such a surface may be a rectangular surface of the target box that the robot 14 of FIG. 1 is attempting to locate as part of the method 100. Thus, step 110 outputs a set of candidate planes by grouping a set of vectors N, of k intersecting pairs, i.e., N,={(L1, L2, P) k}. The method 100 proceeds to step 112 once the set of candidate planes has been determined)
6. adding the segment to a candidate set of lines; for at least one segment point, computing a point-segment distance from the point to the segment; / 7. adding the segment to a candidate set of lines; for at least one segment point, computing a point-segment distance from the point to the segment; (Lee: [0031] At step 112, referring to FIG. 5, the controller next groups planes from the candidate planes of step 110 into a plane grouping (PG) or a deficient plane grouping (DPG). In the plane grouping, the group is described as PG=(L1, L2, L3,L4, n). If two orthogonal sets are identified with the same normal vector (n) and the same phase, this describes a single plane. In the deficient plane grouping, the group may be described as DPG=(L4, L5, L6, n), i.e., fewer than four lines are present for a possible face (F). Something less than a full plane is thus described, in this particular case by intersecting line segments (L5, L6) and line segment L4, all of which may or may not actually be in the same plane. However, such possible/candidate planes may still be useful and valid, and therefore may be considered by the controller 20 of FIG. 1 as supplemental information to help identify a given target box.) 
6. finding a farthest point that comprises the point that is farthest from the segment; and (Lee: [0033] However, a single plane identification can still be useful to the controller 20 of FIG. 1, for instance by matching known distances between vertices to predetermined size criteria for the particular target box that is being located. [0034] As part of step 116, the controller 20 of FIG. 1 may locate a target box from among the identified candidate boxes via input criteria such as the predetermined target information (arrow 13 of FIG. 1). For example, if the predetermined target information is a box having dimensions of 0.5 m per side, the controller 20 can compare the dimensions of the candidate box (Be) to this information to determine if the dimensions sufficiently match. Color is another possible comparison standard.)
6. updating a metric usable to compute the probability that the object comprises the target. / 7. updating a metric usable to compute the probability that the object comprises the target. (Lee: [0033] If only one plane (P1, P2, or P3) is identified, this makes a poor candidate box relative to a candidate box having two or three planes, as depth information is not provided via a single plane. However, a single plane identification can still be useful to the controller 20 of FIG. 1, for instance by matching known distances between vertices to predetermined size criteria for the particular target box that is being located.) 
Lee does not teach: 
6. determining that the point-segment distance is not less than a threshold distance; / 7. determining that the point-segment distance is less than a threshold distance; and 
Leger teaches: 
6. (Original) A method for computing a probability that an object comprises a target, comprising: / 7. (Original) A method for computing a probability that an object comprises a target, comprising: (Leger: abstract, The first step in processing three dimensional range data for a vision system of a robot is feature extraction such as planar segmentation. When the sensors used to obtain the range data are mounted on a platform which moves during data acquisition, inter scanline connectivity cannot be relied upon. Therefore, line segments are detected and merged in each scanline and then line segments of different scanlines are merged to form planes. Both merging steps use a least squares threshold. To speed processing, the viewing area is broken into cells and comparisons are made only between cells adjacent to a cell of interest. The resulting planes undergo conventional hypothesis generation and verification)
6. performing a scan of an area, generating points; / 7. performing a scan of an area, generating points; (Leger: column 2 lines 45-67 As illustrated in FIG. 1, a method according to the present invention begins with acquiring 10 range data in a scanline. A simplified block diagram of a system that may be used to implement a method according to the present invention is provided in FIG. 2.)
6. creating a segment corresponding to the object using the points as segment points, the segment extending from a first segment point to a last segment point, the segment comprising a plurality of the segment points; / 7. creating a segment corresponding to the object using the points as segment points, the segment extending from a first segment point to a last segment point, the segment comprising a plurality of the segment points; (Leger: Figure 2, column 3 lines 9-14 As the range data is received from the scanner 12, line segments are formed 22 from neighboring points in the range data. The line segments are then merged 24 into longer line segments and an initial set of planes. An example of pseudocode for combining line segments in a scanline to form longer line segments is provided below.)
6. adding the segment to a candidate set of lines; for at least one segment point, computing a point-segment distance from the point to the segment; / 7. adding the segment to a candidate set of lines; for at least one segment point, computing a point-segment distance from the point to the segment; (Leger: column 3 lines 15-40 Pseudocode for linear segmentation,  As indicated in the above pseudocode, the data points in a scanline are used to define a list of line segments connecting the data points as they are received.)
6. determining that the point-segment distance is not less than a threshold distance; / 7. determining that the point-segment distance is less than a threshold distance; and  (Leger: column 3 lines 15-42 Pseudocode for linear segmentation, The linearity of each adjacent pair of line segments is calculated and if the error is less than a threshold, the possible merge is entered into a priority queue. After all possible merges of the original line segments have been calculated, the best merge in the priority queue is performed and the line segments that were merged are deleted from the list of lines and the new line is added)
6. finding a farthest point that comprises the point that is farthest from the segment; and (Lee: claim 4. A computer program embodied on a computer-readable medium as set forth in claim 1, wherein said plane merging code pairs each plane with at least one of planes having similar normals and planes within a predetermined distance to form one of the combined planes having the combined plane error within the second plane threshold. Column 7 lines 49-59 Computer code produced from the pseudocode provided above would produce planes like those indicated. These planes would be supplied to object recognition software 38 which may be conventional software that has a model of what the object to be recognized should look like. Conventionally, such object recognition software generates a hypothesis of what the planes or portions of the planes represent and a verification procedure is performed to test the hypothesis. This process is repeated until an object is recognized, or it is determined that the planes do not match any object that the software is capable of recognizing.)
(Leger: column 3 lines 15-42 Pseudocode for linear segmentation, column 3 lines 43-46 The line segments that remain in the list of lines L are merged into planes. Initially, planes are formed from line segments in close proximity. Subsequently, as described below, line segments will be merged with the best fit plane.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to improve Lee’s robotic system of 3D box location using Leger’s algorithm for identifying and connecting line segments together in a predetermined range using a thresholding operation, as they are both directed towards object detection using range data. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Lee in this manner because Leger’s algorithm, lends itself well for improvements with robotic imaging and navigation, as both fundamentally rely on grouping line segments for object detection, and Leger further leverages a thresholding operation for accuracy. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Lee, while the teaching of Leger continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of improving Lee’s robotic 3D target detection and localization with Leger’s use of predetermined ranges and thresholding operations to assess the grouping of line 

8. (Original) The combination of Lee and Leger teaches: The method of claim 7, wherein the area is situated in an environment of a robot. (Leger: column 2 lines 45-67 Figures 1 and 2 As illustrated in FIG. 1, a method according to the present invention begins with acquiring 10 range data in a scanline. The method may be executed on a computer system having a processor 14… or other suitable data processing equipment for the particular type of robot in which the system is used. Claim 19. Lee: [0034]-[0035], [0035] When a match is detected, the controller 20 may command execution of a control action on the target box, e.g., box 18 of FIG. 1, by the end effector 16 of the robot 14 shown in FIG. 1. Example control actions may include commanding the robot 14 to clamp the end effector 16 onto the box 18 via transmission of the input commands (arrow 11 of FIG. 1) to the actuators of the joints 15 shown in the same Figure. In this manner, the box 18, once properly identified as a target box using the method 100 described above, can be acted on by the robot 14.)


9. (Original) The combination of Lee and Leger teaches: The method of claim 7, wherein the metric comprises one or more of a distance between a point and the segment, a number of lines needed to cover points in the segment, a number of lines needed to cover all points in a segment to within a threshold distance, a best fit linear regression to the segment, a best fit circular approximation to the segment, and another metric. (Leger: column 3 lines 15-42 Pseudocode for linear segmentation, The linearity of each adjacent pair of line segments is calculated and if the error is less than a threshold, the possible merge is entered into a priority queue. After all possible merges of the original line segments have been calculated, the best merge in the priority queue is performed and the line segments that were merged are deleted from the list of lines and the new line is added. Lee: [0026] The data from the 2D line segments 42 may be back-projected to the 3D space by the controller 20 ofFIG.1 to fill in the gaps in the 3D line segments 44, for instance using a best-fit statistical approach. Step 106 generates a set of new 3D lines, which may connect previously segmented 3D line segments that correlate with one or more 2D line segments. After this occurs, the 2D line information from step 104 may be discarded. The method 100 then proceeds to step 108.)

10. (Original) The combination of Lee and Leger teaches: The method of claim 7, wherein the computing step is performed for each segment point. (Leger: column 3 lines 15-42 Pseudocode for linear segmentation, column 3 lines 43-46 The line segments that remain in the list of lines L are merged into planes. Initially, planes are formed from line segments in close proximity. Subsequently, as described below, line segments will be merged with the best fit plane. Column 4 lines 2-15 If so, the line segment is added to the cell and processing continues with the next line segment until all of the remaining line segments in the most recently processed scanline have been processed. If the starting and ending points of the line segment are not in the same cell, the midpoint of the line segment is found and the process of computing membership is performed for each half of the line segment. The line segment continues to be broken into 10 smaller and smaller pieces, until a portion of the line segment contained in a single cell is located. The identifier used for the line segment in each of the cells is the same for all portions of the line segment. Additionally, the data structure for each line segment records the cells through which the line segment passes. Lee: [0024]-[0027] [0026] Referring briefly to FIG. 3, an example set of lines 40 output from step 104 includes 2D line segments 42 representing the detected 2D lines and 3D line segments 44 representing the 3D point cloud data from the same auto-synchronized image data file from the 3D point cloud cameras 12 of FIG. 1. Step 106 of FIG. 2 may include back-projecting the 2D data into 3D space, as indicated by arrows A. Relative to 2D data, 3D data is generally noisy and less accurate, and thus is discontinuous)

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Henning; Alex et al., US 20180169857 A1, System and Method for Computing a Probability that an Object Comprises a Target
DOWSKI, JR.; Edward R. et al., US 20190011530 A1, LOCALIZATION SYSTEM AND ASSOCIATED METHOD
Georgescu; Bogdan et al., US 20160174902 A1, Method and System for Anatomical Object Detection Using Marginal Space Deep Neural Networks
Mukherjee; Debargha, US 20110052087 A1, METHOD AND SYSTEM FOR CODING IMAGES
Dowski, JR.; Edward R. et al.	US 20160341540 A1	ANGULAR LOCALIZATION SYSTEM AND METHOD

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662